Citation Nr: 0020701	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 20 percent for a right knee 
disability, status post arthrotomy.  In a May 1999 rating 
decision, the RO assigned an additional and separate 10 
percent rating for degenerative changes and limitation of 
motion in the veteran's right knee.  The veteran has 
continued his appeal, and apparently is seeking higher 
ratings for his right knee disability under either or both 
descriptions.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has undergone right knee surgery, with 
removal of a portion of the meniscus.

3.  Diagnostic images have shown a probable tear in a 
remaining portion of the meniscus of the veteran's right 
knee.

4.  The veteran's right knee disability is currently 
manifested by episodes of pain, swelling, and stiffness, 
laxity that is no more than mild, and mild degenerative 
changes.

5.  On examination in 1999, the active range of motion of the 
veteran's right knee was from 5 to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for post-
surgical cartilage and ligament disorders of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis and limitation of motion of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher rating for his right knee 
disability.  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his right 
knee disability has worsened.  The Board finds that his claim 
for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records reflect that he 
sustained a sports injury to his right knee during service, 
in July 1965.  The injury was thought to involve the medial 
meniscus and the medial collateral ligament.  The knee was 
placed in a cast, and the veteran was given crutches.  He 
later underwent physical therapy to maximize the recovery and 
function of the knee.  On VA medical examination in October 
1971, the veteran reported that the right knee injury during 
service had occurred when he was tackled from the side during 
an intramural football game.  The veteran reported that he 
had periodically experienced trouble with the knee since the 
initial injury.  He reported that he had undergone knee 
surgery, described as arthrotomy with removal of a torn 
medial meniscus, in September 1971.  The examiner noted 
surgical scars on the right knee, with some swelling and 
tenderness of the knee, consistent with the surgery.

VA medical records from 1984 reflect that the veteran 
reported increased discomfort in his right knee.  X-rays 
taken at that time showed mild degenerative changes in the 
knee.  On VA examination in October 1993, the veteran 
reported stiffness and occasional pain in his right knee.  He 
reported that he could not run, and that his knee 
occasionally felt unstable when he was walking up or down 
stairs.  The examiner noted a range of motion of the knee 
from 0 to 140 degrees.  On VA examination in October 1996, 
the veteran reported increasing pain in his right knee.  He 
stated that he was working as a courier for United Parcel 
Service.  The examiner reported that the ligaments of the 
veteran's right knee were completely stable.  The range of 
motion of the knee was from 0 to 140 degrees.  The surgical 
scars were well healed.  There was no significant opening to 
valgus stress.  There was slight tenderness over the medial 
joint space.  X-rays revealed minimal degenerative arthritis.  
The examiner commented that the veteran's right knee 
disability might compromise his employability in the future.

In a March 1997 statement, the veteran wrote that normal 
activities were hampered by his right knee disability.  He 
reported that he had sudden sharp pains in his right knee, 
and a need to steady himself, with any twisting movements, 
with carrying packages at work, or with climbing stairs.  He 
reported frequent swelling in the knee, with more severe 
swelling after activity.  He reported that the pain in his 
knee increased with activity.  He stated that he had to plan 
his movements and activities around his right knee 
disability.

On VA examination in December 1997, the veteran reported 
increasing pain in his right knee.  The range of motion of 
the right knee was from 0 to 145 degrees.  The ligaments were 
grossly intact to palpation.  There was some medial joint 
line tenderness to palpation.  Motor strength of the knee was 
5/5.  There was crepitus of the patella on motion.  X-rays 
showed degenerative changes that were stable compared to 1996 
x-rays.  The examiner stated that the right knee disability 
would continue to progress.

In a February 1998 hearing at the RO, the veteran reported 
that he had intermittent severe pain in his right knee.  He 
reported that he had retired in October 1997 from his work 
with UPS, and that his right knee disability was one of the 
factors in his decision to retire.  He reported that his knee 
sometimes felt as though it would lock up, or give way to the 
side.  The veteran reported that the knee hurt with extended 
walking, and that he no longer ran because of pain in the 
knee.

On VA examination in April 1999, the veteran reported 
increasing pain, stiffness, and swelling in his right knee.  
He reported that, because of the pain in his right knee, he 
had significantly limited his activities, and he no longer 
ran or played sports.  The examiner noted trace effusion in 
the veteran's right knee.  The range of motion of the knee 
was from 0 to 130 degrees, without crepitus.  The examiner 
noted tenderness to palpation over the medial patellar facet, 
and tenderness with the patellar compression test.  The 
anterior cruciate ligament had 1+ laxity, and the medial 
collateral ligament had 3+ laxity.  X-rays showed mild 
degenerative changes, showing minimal interval change since 
x-rays taken in 1997.

In June 1999, the veteran had a Travel Board hearing, held at 
the Lincoln RO before the undersigned Board Member.  The 
veteran reported that his right knee was stiff 80 to 90 
percent of the time.  He reported that he also had swelling 
in the knee.  He reported that the knee had been a factor, 
along with other physical problems, in his decision to retire 
from his job with UPS.

On VA examination in October 1999, the veteran reported that 
his right knee occasionally swelled to the point that he 
could not walk on it for two to three days.  The veteran 
reported that such episodes had become more frequent and more 
severe.  The veteran reported that he worked part time, 20 to 
25 hours per week, as a surveyor, but that his work was 
inhibited by his right knee problems.  The range of motion of 
the veteran's right knee was from 5 to 120 degrees.  The 
passive range of motion was to 130 degrees of flexion.  The 
examining physician did not find any effusion or crepitus.  
The examiner noted a mild degree of valgus pseudolaxity, and 
no varus laxity.  X-rays showed mild medial compartment 
narrowing, and mild degenerative changes, with little 
interval change from 1997 x-rays.  The examiner expressed the 
opinion that the veteran had a tear of the anterior cruciate 
ligament, which could add to instability of the knee and 
thereby diminish the function of the knee.  The examiner 
expressed the opinion that the veteran's right knee 
disability made him unable to do full time active work. A 
November 1999 MRI study of the veteran's right knee indicated 
that the anterior cruciate ligament was intact, but revealed 
a probable tear of part of the meniscus, removal of part of 
the meniscus, and thinning of the articular cartilage.

Under the rating schedule, degenerative or traumatic 
arthritis is rated according to limitation of motion, or at 
10 percent for each major joint affected if the limitation of 
motion is noncompensable under the applicable diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
Limitation of motion of the knee is rated compensably if 
flexion is limited to 45 degrees or less, or if extension is 
limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).  Recurrent subluxation or lateral 
instability of the knee is rated at 30 percent if severe, 20 
percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Dislocation of the semilunar 
cartilage of the knee is rated at 20 percent if there are 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  
Removal of the semilunar cartilage is rated at 10 percent if 
the knee is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).

The veteran's right knee disability is currently rated at 20 
percent under Diagnostic Code 5257, with a separate 10 
percent rating under Diagnostic Code 5010.  The limitation of 
motion of the veteran's right knee does not meet the criteria 
for a compensable rating; thus, the impairment related to the 
arthritis in that knee is consistent with a 10 percent 
rating.  Recent medical records have indicated that the 
condition of the veteran's right knee is characterized by 
absence (due to surgical removal) of part of the meniscus, 
and a tear of part of the meniscus.  The post-surgical 
condition of the knee is symptomatic, in that the veteran has 
episodes of pain, swelling, stiffness, and effusion.  
Physicians have noted mild instability.  The veteran's 
statements and physicians' impressions convincingly indicate 
that the endurance of the right knee is diminished due to the 
pain and other symptoms.  To a considerable extent, the 
symptoms of the veteran's knee disorder overlap the criteria 
for several of the applicable diagnostic codes.  The Board 
concludes that the current condition of the knee would be 
appropriately evaluated by a 30 percent rating, under 
Diagnostic Codes 5257, 5258, and 5259, to cover the combined 
manifestations of slight instability, pain, effusion, and 
stiffness; and by the continuation of the 10 percent rating 
to address arthritis and limitation of motion.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  There is evidence that the veteran's right 
knee disability was a factor in the veteran's decision to 
retire from full time employment.  But, as the knee 
disability was only one factor, along with other physical 
impairments, the Board concludes that the knee disability by 
itself is not shown to have interfered with the veteran's 
employment to a marked degree.  In addition, the Board finds 
that the rating schedule adequately addresses the impairment 
produced by the veteran's right knee disability.  Therefore, 
the Board finds that this case does not present a basis for 
further action on the question of an extraschedular rating.  
See VAOPGCPREC 6-96 (1996).  As noted above, the Board grants 
an increase to a 30 percent rating, under Diagnostic Codes 
5257, 5258, and 5259, to cover the post-surgical right knee 
cartilage and ligament disorders, with combined 
manifestations of slight instability, pain, effusion, and 
stiffness.  The Board denies an increase above the current 10 
percent rating for right knee arthritis with limitation of 
motion.


ORDER

Entitlement to a 30 percent disability rating for post-
surgical cartilage and ligament disorders of the right knee, 
with laxity, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for right knee arthritis, with limitation of motion, is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

